Exhibit 10.16

 


EIGHTH AMENDMENT TO THE LOAN AND SECURITY AGREEMENT


 


THIS EIGHTH AMENDMENT TO THE LOAN AND SECURITY AGREEMENT (THE “AMENDMENT”) IS
MADE EFFECTIVE AS OF THE 7TH DAY OF OCTOBER, 2008, BY AND AMONG J.B.
POINDEXTER & CO., INC., A DELAWARE CORPORATION, WITH ITS PRINCIPAL OFFICE AT
 600 TRAVIS STREET, SUITE 200, HOUSTON, TEXAS 77002 (“POINDEXTER”), MORGAN TRUCK
BODY, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“MORGAN LLC”), TRUCK
ACCESSORIES GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“TAG LLC”), MIC
GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“MIC LLC”), MORGAN OLSON, LLC,
A DELAWARE LIMITED LIABILITY COMPANY (MO LLC”), EFP, LLC, A DELAWARE LIMITED
LIABILITY COMPANY (“EFP LLC”), FEDERAL COACH, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (“FEDERAL COACH”) AND RICHARD’S MANUFACTURING COMPANY, AN OKLAHOMA
CORPORATION (“RMC”) (POINDEXTER, MORGAN LLC, TAG LLC, MIC LLC, MO LLC,EFP LLC,
FEDERAL COACH AND RMC ARE COLLECTIVELY REFERRED TO AS “BORROWERS”), THE OTHER
LOAN PARTIES SIGNATORY HERETO, LASALLE BANK NATIONAL ASSOCIATION, A NATIONAL
BANKING ASSOCIATION, WITH ITS OFFICE AT 135 SOUTH LASALLE STREET, SUITE 425,
CHICAGO, ILLINOIS 60603, FOR ITSELF, AS A LENDER (AS HEREINAFTER DEFINED), AND
AS AGENT FOR THE LENDERS, AND ALL OTHER LENDERS THAT ARE NOW OR HEREAFTER
PARTIES TO THE LOAN AGREEMENT (AS HEREINAFTER DEFINED).


 

PRELIMINARY STATEMENTS

 

(A)                              Loan Parties, Agent and Lenders executed a
certain Loan and Security Agreement dated March 15, 2004 (as amended, restated,
extended or otherwise modified from time to time, the “Loan Agreement”) and
various “Other Agreements” as defined therein, in connection with certain loan
facilities.

 

(B)                                Borrower has requested and Lender has agreed
to amend the Loan Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and such other consideration as
the parties mutually agree, the parties hereto agree as follows:

 

AGREEMENT

 


1.                                       PRELIMINARY STATEMENTS.  THE
PRELIMINARY STATEMENTS SET FORTH ABOVE ARE ACCURATE, REPRESENT THE INTENT OF THE
PARTIES HERETO AND ARE INCORPORATED HEREIN BY REFERENCE.  UNLESS OTHERWISE
DEFINED IN THIS AMENDMENT, CAPITALIZED TERMS USED HEREIN WILL HAVE THE SAME
MEANING IN THIS AMENDMENT AS SET FORTH IN THE LOAN AGREEMENT.


 


2.                                       SPECIFIC AMENDMENTS TO LOAN AGREEMENT. 
LOAN PARTIES, AGENT AND LENDERS HEREBY AGREE THAT THE LOAN AGREEMENT IS HEREBY
AMENDED AND MODIFIED AS FOLLOWS:


 

A.                                   New Definitions.  The following definitions
are hereby added to Section 1 of the Loan Agreement in alphabetical order:

 

““Dominion Account” shall have the meaning specified in subsection 8(a) hereof.

 

--------------------------------------------------------------------------------


 

“Systems Day One” shall mean the date upon which Agent’s system of record for
loans and deposits shall convert to the system of record for loans and deposits
used by Bank of America, N.A.”

 

B.                                     Removed Definition.  The defined term
“Blocked Account” set forth in Section 1 of the Loan Agreement is hereby deleted
in its entirety.

 

C.                                     Collections.  Subsection 8(a) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“(a)                            Within thirty (30) days after the Closing Date,
each Borrower shall establish one or more account (the “Dominion Account”) in
Agent’s name with a financial institution acceptable to Agent, into which all
payments received by Borrower and its Respective Loan Parties shall be
deposited, and into which Borrower and its Respective Loan Parties will
immediately deposit all payments received by Borrower on Accounts in the
identical form in which such payments were received, whether by cash or check;
provided that on or prior to Systems Day One, at the request of Agent, the
Dominion Account shall be changed to Borrower’s name for the benefit of Agent. 
At the option of the Loan Parties, Account Debtors of the Loan Parties may remit
payments on the Accounts directly to a post office box (the “Lock Box”)
designated by, and under the exclusive control of, Agent, at LaSalle or at a
financial institution acceptable to Agent at which a corresponding Dominion
Account has been established under an arrangement acceptable to Agent into which
all payments received in such Lock Box shall be deposited.  If a Loan Party, any
Affiliate or Subsidiary, any shareholder, officer, director, employee or agent
of Loan Party or any Affiliate or Subsidiary, or any other Person acting for or
in concert with a Loan Party shall receive any monies, checks, notes, drafts or
other payments relating to or as Proceeds of Accounts or other Collateral, such
Loan Party and each such Person shall receive all such items in trust for, and
as the sole and exclusive property of, Agent and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to a
Dominion Account.  The financial institution with which the Dominion Account is
established shall acknowledge and agree, in a manner satisfactory to Agent, that
the amounts on deposit in such Dominion Account (and Lock Box if applicable) are
the sole and exclusive property of Agent, that such financial institution will
follow the instructions of Agent with respect to disposition of funds in the
Dominion Account (and Lock Box if applicable) without further consent from such
Loan Party, that such financial institution has no right to setoff (or only a
subordinated right of setoff) against the such Dominion Account (or Lock Box if
applicable) or against any other account maintained by such financial
institution into which the contents of the such Dominion Account (or Lock Box if
applicable) are transferred, and that such financial institution shall wire, or
otherwise transfer in immediately available funds to Agent in a manner
satisfactory to Agent, funds deposited in the Dominion Account on a daily basis
as such funds are collected.  At all times when no Funds Control Event Period is
in effect, Agent shall remit all funds received by Agent from the Dominion
Accounts into the account of the Borrower Representative maintained at LaSalle. 
In addition to the Dominion Accounts, Loan Parties may also establish accounts
at financial institutions

 

2

--------------------------------------------------------------------------------


 

acceptable to Agent subject to control agreements in favor of Agent (each a
“Pledged Account”).  Loan Parties (other than Canadian Loan Party) shall cause
all proceeds of Accounts and other Collateral to be remitted to a Dominion
Account and shall not deposit such proceeds in any other account.  The Canadian
Loan Party, however, shall cause all proceeds of Accounts and other Collateral
to be remitted to a Pledged Account.  Within thirty (30) days after the Closing
Date, each Loan Party shall cause all accounts of such Loan Party, other than
Dominion Accounts established at LaSalle, to be subject to control agreements in
favor of and on terms and conditions reasonably acceptable to the Agent.  At all
times during a Funds Control Event Period (as defined below), the Agent shall be
entitled to send a notice to the financial institutions holding such Pledged
Accounts to assume exclusive control over such Pledged Accounts and cause all
proceeds of such Pledged Accounts to be remitted to a Dominion Account or
another account of Agent (provided, that Agent hereby agrees to send such notice
only during a Funds Control Event Period).  Each financial institution with
which any Pledged Account is established shall acknowledge and agree, in a
manner satisfactory to Agent, that such financial institution will follow the
instructions of Agent after receipt by such financial institution of a notice to
that effect sent by Agent with respect to disposition of funds in the Pledged
Account without further consent from such Loan Party, that except as set forth
in such control agreement with Agent, such financial institution has no right to
setoff against the Pledged Account, and that such financial institution shall
wire, or otherwise transfer in immediately available funds in a manner
satisfactory to Agent, funds deposited in the Pledged Account when so directed
by a Loan Party or, after receipt at the aforementioned notice, the Agent.  Each
Loan Party agrees that all payments made to any such Dominion Account or
otherwise received by Agent at any time a Funds Control Event Period is in
effect, whether in respect of the Accounts or as Proceeds of other Collateral or
otherwise, will be applied on account of the Liabilities in accordance with the
terms of this Agreement; provided, that so long as no Event of Default has
occurred and remains continuing, payments received by Agent shall not be applied
to the unmatured portion of the LIBOR Rate Loans, but shall be held in a cash
collateral account maintained by Agent, until the earlier of (i) the last
Business Day of the Interest Period applicable to such LIBOR Rate Loan and
(ii) the occurrence of an Event of Default; provided further, that so long as no
Event of Default has occurred and remains continuing, the immediately available
funds in such cash collateral account may be disbursed, at a Borrower’s
discretion, to such Borrower so long as after giving effect to such
disbursement, such Borrower’s availability under subsection 2(a) hereof at such
time, equals or exceeds the outstanding Revolving Loans at such time.

 

Notwithstanding the foregoing, Agent hereby agrees not to exercise its sole and
exclusive control with respect to the Pledge Accounts set forth in this
subsection so long as (x) Excess Availability exceeds $20,000,000 and (y) no
Event of Default has occurred and remains continuing (the failure to meet (x) or
(y) a “Funds Control Event”); provided, that once a Funds Control Event has
occurred, it shall remain in effect until Agent has determined that (i) Excess
Availability has exceeded $20,000,000 for a period of one (1) calendar month and
(ii) no Event of Default has occurred and is continuing during such calendar
month.  As used herein “Funds Control Event Period” shall mean any period while
a Funds Control Event has occurred and is continuing.  Prior to a Funds

 

3

--------------------------------------------------------------------------------


 

Control Event, the Loan Parties shall have access to and may make withdrawals
from the Pledged Accounts and other operating accounts of Loan Parties at
LaSalle (the “LaSalle Accounts”); provided, that during a Funds Control Event
Period, Agent, may in its sole discretion, without any prior notice to Borrowers
or any other Loan Party, assume exclusive dominion and control over each Pledged
Account and LaSalle Account, and without limiting any of Agent’s or any Lender’s
other rights and remedies, apply the same to the payment and/or cash
collateralization of the Liabilities in accordance with the terms of this
Agreement and the Other Agreements.  Each Loan Party agrees to pay all customary
fees, costs and expenses in connection with opening and maintaining each
Dominion Account, related Lock Box, Pledged Account and LaSalle Account.  All of
such fees, costs and expenses if not paid by a Loan Party, may be paid by Agent
and in such event all amounts paid by Agent shall constitute Liabilities
hereunder, shall be payable to Agent by each Borrower upon demand, and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder.  All checks, drafts, instruments and other items of payment or
Proceeds of Collateral shall be endorsed by the applicable Loan Party to Agent,
and, if that endorsement of any such item shall not be made for any reason,
Agent is hereby irrevocably authorized to endorse the same on such Loan Party’s
behalf.  For the purpose of this section, each Loan Party irrevocably hereby
makes, constitutes and appoints Agent (and all Persons designated by Agent for
that purpose) as such Loan Party’s true and lawful attorney and agent-in-fact
(i) to endorse such Loan Party’s name upon said items of payment and/or Proceeds
of Collateral and upon any Chattel Paper, Document, Instrument, invoice or
similar document or agreement relating to any Account of such Loan Party or
Goods pertaining thereto; (ii) during a Funds Control Event Period, to take
control in any manner of any item of payment or Proceeds thereof (unless
authority is provided to Agent in any Other Agreement governing such Lock Box or
deposit account) and (iii) during a Funds Control Event Period, to have access
to any Lock Box or postal box into which any of such Loan Party’s mail is
deposited, and open and process all mail addressed to such Loan Party and
deposited therein (unless authority is provided to Agent in any Other Agreement
governing such Lock Box or deposit account).

 

D.                                    Application of Payments.  Subsection
8(c) of the Loan Agreement is hereby amended to add the following at the end of
such subsection:

 

“Notwithstanding the foregoing, on the first day of the month during which
Systems Day One occurs, for purposes of determining the amount of Loans
available for borrowing purposes, the ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Liabilities at
the beginning of the next Business Day. However, solely for purposes of
computing interest hereunder, and in addition to Lender’s standard fees and
charges relating to the Dominion Account, any application by Lender of such
balance to the Liabilities shall be deemed to be made one (1) Business
Day(s) after application to the Liabilities as set forth in the preceding
sentence.  If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of such Loan Party and shall be made
available to Loan Party as long as no Event of Default exists.  Each Loan Party
irrevocably waives the right to direct the application of any payments or
Collateral proceeds, and agrees that Lender shall have the continuing,

 

4

--------------------------------------------------------------------------------


 

exclusive right to apply and reapply same against the Liabilities, in such
manner as Lender deems advisable, notwithstanding any entry by Lender in its
records.”

 


3.                                       CROSS DEFAULT AND CROSS
COLLATERALIZATION.  A DEFAULT IN THE PAYMENT OR PERFORMANCE OF BORROWER’S
OBLIGATIONS UNDER THIS AMENDMENT WILL CONSTITUTE AN EVENT OF DEFAULT UNDER THE
LOAN AGREEMENT AND IN SUCH EVENT LENDER WILL BE ENTITLED TO EXERCISE ANY AND ALL
REMEDIES AVAILABLE HEREUNDER.  BORROWER AND LENDER FURTHER AGREE THAT THE OTHER
AGREEMENTS SECURING THE LOAN AGREEMENT ARE HEREBY MODIFIED SO THAT EACH OTHER
AGREEMENT WILL HEREAFTER SECURE THE LOAN AGREEMENT.


 


4.                                       RATIFICATION.  THE PARTIES HERETO
RATIFY AND REAFFIRM THAT ALL TERMS, CONDITIONS AND PROVISIONS OF THE LOAN
AGREEMENT, AND THE OTHER AGREEMENTS REMAIN IN FULL FORCE AND EFFECT EXCEPT TO
THE EXTENT EXPRESSLY MODIFIED BY THE TERMS OF THIS AMENDMENT.


 


5.                                       RELEASES.  AS A MATERIAL PART OF THE
CONSIDERATION FOR LENDER ENTERING INTO THIS AMENDMENT AND IN ORDER TO INDUCE
LENDER TO FURTHER MODIFY THE LOAN AGREEMENT AND OTHER AGREEMENTS AND TO EXTEND
CREDIT TO BORROWER, BORROWER HEREBY RELEASES AND FOREVER DISCHARGES LENDER AND
LENDER’S DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES,
SUBSIDIARIES, SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES, OBLIGATIONS,
ACTIONS, CONTRACTS, CLAIMS, CAUSES OF ACTION, DAMAGES, DEMANDS, COSTS AND
EXPENSES WHATSOEVER (COLLECTIVELY “CLAIMS”), OF EVERY KIND AND NATURE, HOWEVER
EVIDENCED OR CREATED, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO OR ON THE DATE
OF THIS AMENDMENT INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS INVOLVING THE
EXTENSION OF CREDIT UNDER OR ADMINISTRATION OF THE LOAN AGREEMENT OR OTHER
AGREEMENTS, AS EACH MAY BE AMENDED, THE INDEBTEDNESS INCURRED BY BORROWER OR ANY
OTHER TRANSACTIONS EVIDENCED BY THIS AMENDMENT OR OTHER AGREEMENTS.


 


6.                                       RENEWAL.  TO THE EXTENT THAT ANY
PAYMENT OR PAYMENTS MADE TO LENDER UNDER THIS AMENDMENT, THE LOAN AGREEMENT OR
ANY OF THE OTHER AGREEMENTS, AS EACH MAY BE AMENDED, ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR
REQUIRED TO BE REPAID TO A TRUSTEE, TO BORROWER, WHETHER DIRECTLY OR INDIRECTLY
AS A DEBTOR-IN-POSSESSION, OR TO A RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, OR OTHER STATE OR FEDERAL LAW, THEN THE PORTION OF THE
INDEBTEDNESS OF BORROWER INTENDED TO HAVE BEEN SATISFIED BY SUCH PAYMENT OR
PAYMENTS WILL BE REVIVED AND WILL CONTINUE IN FULL FORCE AND  EFFECT AS IF SUCH
PAYMENT OR PAYMENTS HAD NEVER BEEN RECEIVED BY LENDER.


 


7.                                       REPRESENTATIONS AND WARRANTIES. 
BORROWER REPRESENTS AND WARRANTS TO LENDER AS FOLLOWS:


 

(A)                              All of the representations and warranties of
Borrower in the Loan Agreement and all of the Other Agreements, as each may be
amended, are true and correct as of the date hereof;

 

(B)                                Except as otherwise specifically stated
herein, no Event of Default has occurred or will occur as a result of the
execution, delivery, and performance of this Amendment; and

 

5

--------------------------------------------------------------------------------


 

(C)                                This Amendment has been duly authorized,
executed and delivered and is a legally valid, binding, joint and several
obligation of Borrower and is enforceable against Borrower in accordance with
its terms.

 


8.                                       MISCELLANEOUS.


 


 

(A)                              In the event of a conflict between or among the
terms, covenants, conditions or provisions of this Amendment, the Loan
Agreement, or any Other Agreement, as each may be amended, Lender may elect to
enforce from time to time those provisions that would afford Lender the maximum
financial benefits and security for the Liabilities (as defined in the Loan
Agreement) and/or provide Lender the maximum assurance of payment of the
Liabilities in full.

 

(B)                                No inference in favor of, or against, any
party will be drawn from the fact that such party has drafted any portion of
this Amendment, the Loan Agreement or any Other Agreement, as each may be
amended.

 

(C)                                Borrower hereby agrees that it will
immediately pay Lender all costs, expenses or reasonable attorneys fees Lender
incurs in the preparation, negotiation, execution and enforcement of this
Amendment.

 

(D)                               This Amendment may be executed in any number
of counterparts, each of which will be deemed to be an original but all of which
taken together will constitute one and the same agreement.

 

(E)                                 This Amendment will be governed by and
construed under the laws of the State of Illinois.

 

(F)                                 This Amendment will be binding upon and will
inure to the benefit of the parties hereto and to their respective successors
and assigns.

 


9.                                       WAIVER OF JURY TRIAL. LENDER AND
BORROWER WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS AMENDMENT.  THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND BORROWER
ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED (OR HAS THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS AMENDMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS
WAIVER WITH COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
executed by an officer duly authorized to so execute and bind said parties
effective as of the day and year first written above.

 

BORROWERS:

 

J.B. POINDEXTER & CO., INC.,

 

MORGAN TRUCK BODY, LLC,

a Delaware corporation

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

TRUCK ACCESSORIES GROUP, LLC,

 

MIC GROUP, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

MORGAN OLSON, LLC,

 

EFP LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

FEDERAL COACH, LLC,

 

RICHARD’S MANUFACTURING

a Delaware limited liability company

 

COMPANY,

 

 

an Oklahoma corporation

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

LASALLE BANK NATIONAL ASSOCIATION,

 

 

a national banking association,

 

 

as Agent and Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

LOAN PARTIES:

 

LOWY GROUP, INC.

 

RAIDER INDUSTRIES INC.

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

SWK HOLDINGS, INC.

 

UNIVERSAL BRIXIUS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

MORGAN TRAILER FINANCIAL

 

MORGAN TRAILER FINANCIAL

CORPORATION

 

MANAGEMENT, L.P.

 

 

By:  MORGAN TRAILER MFG. CO.,

 

 

Its general partner

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

 

LOAN PARTIES:

 

COMMERCIAL BABCOCK INC.

 

EAGLE SPECIALTY VEHICLES, LLC

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

STATE WIDE ALUMINUM, INC.

 

TARLTON SUPPLY CO.

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

HANDLEY, L.P.

 

MACHINE & MANUFACTURING I, INC.

By:  MIC GROUP, LLC,

 

 

Its general partner

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

10

--------------------------------------------------------------------------------